Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record, Pintér et al. Pub. No. US 2020/0272712 A1 (hereafter Pinter) teaches a user's access to an application can also be monitored using a custom protocol including recording the user's interactions with the application while logged in with the privileged credentials. In response to the user's request to access a particular application using privileged credentials, in step 2, server 120 can create or select an appropriate configuration that can be used to create a container for executing the application and sends the configuration to container manager 141. Container manager 141 is shown as creating a container 142 in response to receiving the configuration from server 120 and providing the configuration to the container. Embedded application manager 203 can employ the configuration to launch embedded application 210 including injecting privileged credentials and performing any appropriate modifications to embedded application 210's user interface. Additionally, in step 4, container manager 141 can notify proxy 130 that container 142 has been created and can provide network information to enable proxy 130 to create a channel between container 142 and client 110
AVRAHAM et al. Pub. No. US 2020/0034258 A1 (hereafter Avraham) teaches managing volume replication and disaster recovery in a containerized storage environment. A mapping is established between a PersistentVolumeClaim (PVC) having a correlated Persistent Volume (PV), and a source storage World Wide Name (WWN) and a target storage WWN. The mapping is replicated as part of a replication operation between the source storage and the target storage thereby maintaining consistency of the PV associated with one or more application containers among the source storage and the target storage.
Wagner et al. CN 109478134 A (hereafter Wagner) teaches the virtual machine instance manager prior to receiving the user code and before receiving any information from a user related to any particular virtual machine instance configuration, to create and configure virtual machine example according to a predetermined set of configurations, each configuration corresponding to various run-time environment is any one or more than one. virtual machine instance after the virtual machine instance manager receives the request of executing code initiated by users, and pre-configured based on configuration information identifier associated with the request to execute the code. virtual machine instance manager further allocates the identified virtual machine instances to executing code of the user in the distributed virtual machine instance creation and configuration container to at least partially.
DHAMDHERE et al. Pub. No. US 2019/0065323 A1 (hereafter Dhamdhere) teaches a user may request the creation of an application instance snapshot by creating a resource object. Container cluster service 120 receives a request to create an application instance object. In one embodiment, a user requests the creation of an application instance object by creating a resource object that specifies source configuration files used to deploy the application, pre- and post-snapshot scripts to be run in container(s), and a snapshot order. Application instances having the configurations specified in the application instance object may then be deployed. In addition, the container cluster service may use an application instance object to create a snapshot of a deployed application instance that includes a point-in-time copy of configuration information specified by the application instance object and reference(s) to snapshot volume(s) created from volume(s) associated with the application instance as part of the snapshot operation.
Lastly, Raut et al. Pat. No US 10,944,691 B1 (hereafter Raut) teaches a container-based network policy configuration in a software-defined networking (SDN) environment and detecting a first request to assign a container-based resource with a first label via a container orchestration system, assigning a logical network element associated with the container-based resource with a second label. in response to detecting a second request to configure a container-based network policy associated with the container-based resource via the container orchestration system, identifying the logical network element by mapping the first label to the second label; and configuring the container-based network policy to be applicable to network traffic that is forwarded via the logical network element. Container plugin 110 may monitor container orchestration system 101 for events and detect a request to configure a container-based network policy for one container-based resource or a group of multiple container-based resources. The request may be initiated by a user (e.g., IT and/or cluster administrator) responsible for creating and maintaining Kubernetes clusters and underlying SDN infrastructure
Neither Pinter nor Avraham nor Wagner nor Dhamdhere nor Raut anticipates nor renders obvious the combination set forth in the independent claims. That is, the claims require launching a configuration container responsive to a user request and attaching a persistent storage volume to the configuration container from which configuration files will be copied to provision a plurality of containers that are launched for performing the user’s workload, wherein each of the plurality of containers are provided a copy of the configuration files from the persistent storage volume attached to the configuration container.
In a cloud computing system where containers are used, a user may need to start or restart stateless containers with a set of user configuration files. Existing container orchestration platforms may require the user to modify the container image of a launched container in order to perform configuration with a set of user configuration files. This requirement is undesirable because it may require the user to manually copy the user configuration file after the container has been started or launched. Alternatively, existing container orchestration platforms may require adding persistent volumes to the application containers, which makes the applications containers heavier and stateful. For example, some IaaS platforms may require a minimum persistent storage volume size that is beyond what is needed for configuration data and files. As another example, ConfigMaps in Kubernetes may not be able to store large files.
These requirements can unnecessarily increase the cost of storage and can require management of more storage volumes. Additionally, the user configuration files may need to be updated by the user frequently and may need to be shared among different application containers among different computer pods. Existing container orchestration platforms do not have a storage mechanism optimized for updates from users or for sharing among computer pods. Therefore, there are no established methods to create a curated stack of application containers in a container orchestration platform by serving each application container with the set of user configuration files of large or small size. Existing methods resort to modifying container images or adding persistent volumes, both of which are methods with their shortcomings.
The aforementioned limitations and reasons are in conjunction with all other claim limitations and the structure and environment which are not specifically recited in the quotes or expounded upon in the reasons and overcome the cited deficiencies of the cited prior art. The Notice of Allowability is based on the totality of the claims. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY A TEETS/Primary Examiner, Art Unit 2195